Justice Martin
dissenting.
I agree with the majority that the controlling statute in this case is N.C.G.S. 62436(c) (1975). However, I dissent from the majority’s holding that this statute required that refunds be disbursed only to those customers who actually paid the overcharges. This holding vitiates the statute.
My review of the record reveals substantial, competent, and material evidence to support the Commission’s findings that customers of the defendants are entitled to the refunds referred *483to in the majority’s opinion. The orders of the Commission are deemed prima facie just and reasonable and will be upheld on appeal when a review of the whole record fails to disclose prejudicial error and the Commission’s findings are supported by competent, material, and substantial evidence. N.C. Gen. Stat. § 62-94(e) (1982); Utilities Comm. v. Telephone Co., 285 N.C. 671, 208 S.E. 2d 681 (1974); Utilities Comm. v. Telephone Co., 281 N.C. 318, 189 S.E. 2d 705 (1972); Utilities Commission v. R.R., 267 N.C. 317, 148 S.E. 2d 210, modified on other grounds, 268 N.C. 204, 150 S.E. 2d 337 (1966). As the Commission explained:
During the period to which the Transco refunds here in question relate, that is December 4, 1958, through July 31, 1971, this Commission, in the course of allowing rate relief to the North Carolina gas companies here involved, which rate relief was based at least in part upon Transco’s rate increases, recognized the possibility that such Transco rate increases were subject to retroactive reduction by the Federal Power Commission. Therefore, the Commission specifically directed in its Orders that any refund resulting from any such retroactive reduction was to be refunded by the North Carolina gas distribution companies to their customers.
The funds in dispute here were paid by the customers of Public Service Company of North Carolina, Inc. and Piedmont Natural Gas Company, Inc. To allow these companies to keep the refunds would unjustly enrich them at the expense of those entitled to be recompensed for the overpayments.
I dissent from the majority’s view that it is not practicable to order these refunds to be disbursed to the utilities’ customers. Large public utilities have a constant turnover of customers, and under these circumstances it is unreasonable to assume that the legislative intent of the General Assembly in enacting N.C.G.S. 62-136(c) (1975) was to limit refunds only to those individual customers who were in existence during the period of overcharge. People die, move, marry, divorce, and change their names; business entities merge, dissolve, liquidate, go bankrupt, and otherwise change form and name. Even modern computer record-keeping equipment does not make it practicable to require refunds to be paid to every single customer overcharged over the years. To require a thorough tracing of the identity and *484whereabouts of each customer entitled to a refund due to prior period overpayments, as the majority does, would never be “practicable.”
A more reasonable approach is to allow refunds to be paid to ratepayer classes who were overcharged by these utilities. Indeed, in its orders the Commission specified a practicable method by which refunds are to be calculated and distributed in accord with this approach.
1. [Each company] should determine for each of the years 1958 through 1971 the proportion or ratio of Company revenues attributable to its North Carolina operation received from each class of its firm customers.
2. [Each company] should determine the amount of the producer refunds at issue herein which are applicable to each of the years 1958 through 1971.
3. [Each company] should calculate for each of the years 1958 through 1971 the proportion of the producer refunds which should be distributed among each customer class for each of the above-listed years. This calculation will involve multiplication of each of the customer class ratios computed in accordance with subparagraph 1 above by the amount of the refund for each of the corresponding years determined pursuant to subparagraph 2 above.
4. [Each company] should then make refunds to its present customers based on each customer’s actual usage for the most recent 12-month period for which data is available. The total amount of money to be refunded to individual customers among each class of service should not exceed the total refund by customer class calculated pursuant to subparagraph 3 above. Said refunds shall be made by a credit to bills or by refund checks if the refund amount is in excess of one dollar.
The Commission then went on to remark that
such procedures are entirely consistent with the refund practices and procedures historically followed by this Commission in those cases where it has been impractical to order refunds to each individual customer who may have been entitled to a refund. For instance, the refund plans which were approved *485by this Commission throughout the 1960s pursuant to Orders issued in Docket No. G-100, Sub 4, generally required the utilities to make refunds to their then current customers based upon each customer class contribution to utility revenues.
This is a practical sense solution which I believe meets the test established by N.C.G.S. 62-136(c) (1975). In sum, I believe the majority’s interpretation of N.C.G.S. 62436(c) (1975) is contrary to the legislative intent that customers should receive such refunds. It will deprive consumers of a just refund while allowing these utilities a windfall of hundreds of thousands of dollars. This is an unjust result, particularly so because defendants knew that their customers would be entitled to any refund ordered by the Federal Energy Regulatory Commission based on Transco’s increased rates. I vote to reverse the Court of Appeals and uphold the orders entered by the Utilities Commission.
Justice Exum joins in this dissenting opinion.